UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended June 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto COMMISSION FILE NUMBER: 0-17893 TELTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 59-2937938 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2150 Whitfield Industrial Way, Sarasota, Florida34243 (Address of principal executive offices including zip code) (941) 753-5000 Issuer's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filerT Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT As of August 14, 2007, there were 8,647,539 shares of the Registrant's Common Stock, par value $.001, outstanding. Exhibit index appears on page 11. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets at June 30, 2007 (Unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three months and Six months ended June 30, 2007 and 2006 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six months ended June 30, 2007 and 2006 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II OTHER INFORMATION ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 9 SIGNATURE 10 EXHIBIT INDEX 11 i Table of Contents PARTIFINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS TELTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except shares and per share amounts ASSETS June 30, December 31, 2007 2006 (Unaudited) Current assets Cash and cash equivalents $ 462 $ 794 Accounts receivable, net of allowance for doubtful accounts 7,180 8,512 Inventories, net 5,419 5,227 Other current assets 473 543 Total current assets 13,534 15,076 Property and equipment, net 796 809 Other assets 864 807 Total assets $ 15,194 $ 16,692 LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities: Line of credit $ 2,535 $ 5,394 Current portion of long-term debt and capital lease obligations 1,477 834 Accounts payable 4,870 4,040 Deferred dividends on Preferred Series C stock 1,800 Other current liabilities 3,923 4,010 Total current liabilities 14,605 14,278 Long-term liabilities: Deferred dividends on Preferred Series C stock 1,500 Long-term debt and capital lease obligations, net of current portion 5,026 2,366 Total long-term liabilities 5,026 3,866 Shareholders' deficiency: Capital stock 9 9 Additional paid-in capital 24,715 24,707 Accumulated deficit and other comprehensive loss (29,161 ) (26,168 ) Total shareholders' deficiency (4,437 ) (1,452 ) Total liabilities and shareholders' deficiency $ 15,194 $ 16,692 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents TELTRONICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS In thousands, except shares and per share amounts Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net sales Product sales and installation $ 5,096 $ 8,015 $ 11,753 $ 14,925 Maintenance and service 2,992 3,482 5,910 6,863 8,088 11,497 17,663 21,788 Cost of goods sold 5,115 6,539 11,186 12,922 Gross profit 2,973 4,958 6,477 8,866 Operating expenses: General and administrative 1,072 960 2,462 2,240 Sales and marketing 1,459 1,823 2,999 3,499 Research and development 1,106 1,062 2,246 2,145 Depreciation 62 69 126 188 3,699 3,914 7,833 8,072 Income (loss) from operations (726 ) 1,044 (1,356 ) 794 Other income (expense): Financing fees (541 ) (29 ) (571 ) (59 ) Interest (268 ) (267 ) (589 ) (555 ) Other 4 10 (43 ) 35 (805 ) (286 ) (1,203 ) (579 ) Income (loss) before income taxes (1,531 ) 758 (2,559 ) 215 Income taxes 6 3 12 20 Net income (loss) (1,537 ) 755 (2,571 ) 195 Dividends on Preferred Series B and C Convertible stock 263 163 426 326 Net income (loss) available to Common shareholders $ (1,800 ) $ 592 $ (2,997 ) $ (131 ) Net income (loss) per share: Basic $ (0.21 ) $ 0.07 $ (0.35 ) $ (0.02 ) Diluted $ (0.21 ) $ 0.05 $ (0.35 ) $ (0.02 ) Weighted average shares outstanding: Basic 8,647,539 8,636,539 8,645,859 8,636,539 Diluted 8,647,539 11,547,058 8,645,859 8,636,539 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents TELTRONICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH
